Title: From George Washington to Colonel Arendt, 18 October 1777
From: Washington, George
To: Arendt, Henry Leonard Philip



Sir
Head Qrs [Worcester Township, Pa.] Octob. 18th 1777.

Being recovered from the indisposition under which you lately laboured, you are to proceed immediately to Fort Mifflin on Mud Island and to take the command of the Troops there and those which may be sent.
I shall not prescribe any particular line for your conduct, because I repose the utmost confidence in your bravery knowledge and Judgment; and because the mode of defence must depend on a variety of circumstances, which will be best known to those, who are on the Spot. I will add that the maintenance of this post is of the last importance to the States of America, and that preventing the Enemy from obtaining possession of it, under the smiles of Heaven, will be the means of our defeating the Army to which we are opposed, or of obliging them disgracefully to abandon the City of Philadelphia, which is now in their hands.
I have detached to day a further Reinforcement to the Garrison, and have instructed Colo. Greene who commands at Red Bank to cooperate with you & to render you every assistance in his power. You will maintain with him, and with Commodore Hazlewood, who commands our Fleet, a good understanding and the strictest harmony. This will be essential, and mutually aiding each other, I shall look forward for the most happy events.

You will be particularly attentive to the state of your amunition and provision, advising me of the same from time to time and of such supplies as you may judge necessary to be sent you. You will also report to me, the situation of the Garrison as often as it shall be requisite and will not fail to transmit me frequent and the most early intelligence of every important occurrence.
I shall be done, after recommending your utmost dispatch to arrive at the Garrison and my warmest wishes that the command may prove honourable to yourself and beneficial to America. I am Sir with great respect Yr Most Obed. St

G.W.

